DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed  have been fully considered but they are not persuasive. Both Gottesfeld and Negishi discloses a catalyst coated anionic membrane comprising coating an anode catalyst on one side of an ion conducting membrane and a cathode catalyst on the other side of the membrane. Negishi teaches that the amount of catalyst is preferably 5 to 45 wt %. Belack teaches catalyst type. Holdcroft discloses membrane film comprising a random copolymer as claimed.
Applicant is attacking each reference individually. Applicant is bringing the subject matter from the references which are not part of the claim. The independent claims require catalyst coated anionic membrane, a specific random copolymer and a specific amount of metal or non-metal catalyst. Gottesfeld, Holdcroft, Negishi and Belack teaches all the element of the claims and all the references are from the same analogous art. These references are combinable because of the teachings of high chemical stability, high water uptake and high ionic conductivity.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

7.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottesfeld et al (US 20180254502 A1) in view of Negishi et al (US 20170222237 A1) and Holdcroft et al (WO2015157848; US 20170037188 A1).
Regarding claim 1, Gottesfeld discloses a catalyst coated anionic membrane comprising coating an anode catalyst on one side of an ion conducting membrane and a cathode catalyst on the other side of the membrane [Abstract; paragraph 0020, 0025, 0027, 0045, 0048]. Negishi teaches an anion membrane fuel cells comprising an anion membrane and anode and cathode catalyst are bonded on the opposite sides of the membrane. Negishi teaches that the amount of catalyst is preferably 5 to 45 wt % [paragraph 0023, 0025, 0043-0045, 0052]. Gottesfeld/Negishi remains silent about the anionic membrane as claimed.  However, Holdcroft discloses membrane film comprising a random copolymer shown below:

    PNG
    media_image1.png
    155
    980
    media_image1.png
    Greyscale

wherein anion is selected from the group comprising iodide, bromide, chloride, or sulfonate ester. a, b, and c are mole percentages, wherein a is from 0 mole percent to . 

8.	Claims 3-7, 9-11, 17, 21, 16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottesfeld et al (US 20180254502 A1) in view of Negishi et al (US 20170222237 A1) and Holdcroft et al (WO2015157848; US 20170037188 A1) as applied in claim 1 and further in view of Belack et al (US 20080038624 A1).  

Regarding claims 3-7 and 9-11, Belack discloses an ion-conducting polymer membrane coated with a catalyst layer [Abstract; paragraph 0001, 0021, 0198, 0204, 0213]. Belack teaches that the membrane can be polybenzimidazole film (PBI) [paragraph 0003, 0136-0137, 0249]. Belack teaches that the catalyst layer comprises catalytically active substances such as. Pt, Pd, Ir, Rh, Os, Ru, or else the noble metals Au and Ag. Belack teaches that the catalyst layer may further comprise 1-60% ionomers [paragraph 0198, 0204, 0213-0214]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Regarding claim 21, Belack teaches that the catalyst layer comprises from 0.1 to 10.0 mg/cm.sup.2 of the catalytically active metal, for example Pt [paragraph 0236].
Regarding claim 26, Belack teaches that the fuel cell is operated in an atmosphere comprising oxygen, water and carbon dioxide in the cathode side [paragraph 0010, 0193, 0196, 0246].
Regarding claims 29-30, Belack teaches that the fuel cell is operated in an atmosphere comprising hydrogen or methanol in the anode side [paragraph 0007, 0008, 0195].

9.	Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottesfeld et al (US 20180254502 A1) in view of Negishi et al (US 20170222237 A1) and Holdcroft et al (WO2015157848; US 20170037188 A1) as applied in claim 1 and further in view of Varshney (US 20160194205 A1).
Regarding claims 12 and 14, Gottesfeld/Negishi/Holdcroft remains silent about doped graphene and doped carbon nanotube as catalyst in the membrane. However, it is known in the art to utilize doped graphene and doped carbon nanotube as catalyst in the membrane as taught by Varshney [paragraph 0023]. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

s 41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottesfeld et al (US 20180254502 A1) in view of Negishi et al (US 20170222237 A1) and Holdcroft et al (WO2015157848; US 20170037188 A1) as applied in claim 1 and further in view of Ghielmi et al (US 20090202883 A1).
Regarding claim 41, Gottesfeld/Negishi/Holdcroft remains silent about conditioning the catalyst coated membrane in hydroxide solution before assembling the fuel cell.  However, it is known in the art to have treatment/conditioned the catalyst coated membrane in aqueous KOH solution as taught by [paragraph 0002, 0150, 0171, 0178, 0183]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claim 44, Belack teaches that the membrane may be provided with a catalyst layer on both sides [paragraph 0217].
Regarding claim 45, Belack teaches that the catalyst layer comprises from 0.1 to 10.0 mg/cm.sup.2 of the catalytically active metal, for example Pt [paragraph 0236].

11.	Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottesfeld et al (US 20180254502 A1) in view of Negishi et al (US 20170222237 A1),  Holdcroft et al (WO2015157848; US 20170037188 A1) and Belack et al (US 20080038624 A1) 
Regarding claim 56, Gottesfeld discloses a catalyst coated anionic membrane comprising coating an anode catalyst on one side of an ion conducting membrane and a cathode catalyst on the other side of the membrane [Abstract; paragraph 0020, 0025, 

    PNG
    media_image1.png
    155
    980
    media_image1.png
    Greyscale

wherein anion is selected from the group comprising iodide, bromide, chloride, or sulfonate ester. a, b, and c are mole percentages, wherein a is from 0 mole percent to 45 mole percent, b+c is 55 mole percent to 100 mole percent, b and c are each more than 0 percent, and a+b+c=100% [Abstract; Fig. 1; paragraph 0002, 0029-0043, 0105, 0264-0265, 0293]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of anionic membrane in order to have high chemical stability, high water uptake and high ionic conductivity. 
Belack discloses a proton-conducting polymer membrane coated with a catalyst layer [Abstract; paragraph 0001, 0021, 0198, 0204, 0213]. Belack teaches that the membrane can be polybenzimidazole film (PBI) [paragraph 0003, 0136-0137, 0249]. Belack teaches that the catalyst layer comprises catalytically active substances such as. Pt, Pd, Ir, Rh, Os, Ru, or else the noble metals Au and Ag. Belack teaches that the catalyst layer may further comprise 1-60% ionomers [paragraph 0198, 0204, 0213-.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723